Citation Nr: 1222023	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to the Veteran's service connected epididymitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from May 1968 to June 1971, from
September 1977 to June 1978, and from April 1981 to September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

No competent evidence has been presented suggesting that the Veteran's prostate cancer was in any way caused by his service connected disabilities epididymitis. 


CONCLUSION OF LAW

Criteria for service connection for prostate cancer, as secondary to the Veteran's service connected epididymitis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, there is no suggestion that the Veteran's prostate cancer is directly related to the Veteran's time in service; there is no evidence of prostate cancer in the Veteran's service treatment records; and his prostate cancer was diagnosed years after he separated from service.  In fact the Veteran has only ever alleged that his prostate cancer was a direct result of his service connected epididymitis.  As such, this claim will only be adjudicated on a theory of secondary service connection.

In October 2006, the Veteran filed a claim seeking service connection for residuals of prostate cancer, which he alleged was due to or otherwise caused by his service connected genitourinary condition (epididymitis).  He explained that in 1994 service connection was granted for complications associated with epididymitis; he also submitted a copy of laboratory findings from February 2003 which showed extremely low testosterone; and he submitted evidence showing that he had been treated for prostate cancer.  

In this regard, the Veteran then alleged that the consistent low testosterone levels produced by the service connected epididymitis contributed to or caused his prostate cancer.  However, he failed to submit any medical evidence to support his theory that low testosterone could cause such a problem. 

The Veteran's claim was denied by a June 2007 rating decision which explained that the evidence did not show that residuals of prostate cancer was related to the service-connected condition of epididymitis, nor was there any evidence of this disability during the Veteran's military service.  The rating decision also cited the Merck Manual's indication that the cause of prostate cancer is unknown but appears to be hormone related.

The Veteran filed a notice of disagreement arguing that there was a reasonable medical connection between his service connected GU condition and his prostate cancer, but again he failed to explain what this "reasonable medical connection" was.  He also did not suggest that any medical professional had informed him of any such connection.

In October 2007, the Veteran wrote that there was common published medical knowledge in medical journals that there was a high likelihood and causal relationship between his service connected condition, hormonal changes (low testosterone) and prostate cancer.  However, he did not actually submit excerpts from any of these alluded to medical journals, and he did not provide any citations to them.  HHhisdfl;kasjf 

In his April 2009 substantive appeal, the Veteran again alleged that medical publications showed a relationship between low testosterone levels and the development of prostate cancer.  Yet, once again, none of these publications were submitted.  The Veteran requested that a medical opinion be obtained, but as explained below, VA's duty to obtain a medical opinion has not been triggered.

Generally, where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence to the effect that the claim is "plausible" or "possible" is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant would not meet this burden imposed by section 38 U.S.C.A. § 5107(a) merely by presenting lay testimony because lay persons are generally not competent to offer medical opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993)

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board accepts that the Veteran is service connected for epididymitis; that he was found to have low testosterone; and that subsequent to being service connected for epididymitis he was diagnosed with prostate cancer.  Moreover, as a lay person, the Veteran is considered competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, while the Veteran believes that his prostate cancer was caused by low testosterone levels that were the result of his service connected epididymitis, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  

Therefore, while the Veteran disagrees with the conclusion that his prostate cancer was not the result of his epididymitis, or the residuals thereof, he is not considered competent (meaning medical qualified) to address the etiology of his prostate cancer.  As such, his opinion is insufficient to provide the requisite nexus.

As described, aside from the Veteran's repeated allegations that his epididymitis caused his prostate cancer, no evidence has been received that makes such a connection. 

To the extent that the Veteran has actually read medical articles which link epididymitis and prostate cancer, he is encouraged to submit them to VA.  
Indeed, the United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
 
However, the Veteran's vague allusions to "medical studies" or "medical journals" simply lack any probative value in the determination of whether service connection is warranted regarding the critical issue of a connection between the two problems. 

This creates an unusual situation for the Board.  In short, there is no evidence of any probative value of record favorable or unfavorable (positive or negative) as to the question at issue. 

The standard for determining whether a claim is to be granted is set out by statute and regulation and was explained by the Veterans Court in one of its first cases.  38 U.S.C.A. § 5107(b) provides as follows:  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in pertinent part, as follows:  

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  

In one of its first cases, the Veterans Court reviewed the various "standards of proof" in law and 38 U.S.C.A. § 3007(b), the predecessor to the current 38 U.S.C.A. § 5107, and stated that the standard for veterans benefits claims was that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail; . . . In other words, as counsel for the Secretary agreed at oral argument, the preponderance of the evidence must be against the claim for benefits to be denied."  

The Board finds that there are four possible findings after reviewing record; either (1) the positive evidence preponderates against the negative evidence, (2) the positive evidence and negative evidence are approximately balanced, or in equipoise, (3) the negative evidence preponderates against the positive evidence, and (4) there is no positive evidence or negative evidence.  In the first two instances, the claim must be granted.  In the third instance, the claim must be denied.  A reading of the plain language of the statute, regulation, and Gilbert, leads to the conclusion that in the fourth instance, the claim must be denied.  

The absence of both positive and negative evidence leaves nothing to be balanced.  While one could make the argument that placing no evidence on the positive evidence side of the scales and no evidence of the negative evidence side of the scales results in balance, this is not what the statute and regulation state.  Rather, under the statute and regulation an approximate balance cannot be arrived at without both negative and positive evidence.  

Any argument that an absence of positive and negative evidence of a nexus should result in a grant is contrary to veterans' benefits law.  This result would be tantamount to a rebuttable presumption that if a Veteran has a service connected disability and another nonservice connected disability, the nonservice connected disability would be presumed to be service connected unless VA produced negative evidence.  There is no such presumption.  

Just as importantly, a result that required a grant of benefits in the absence of positive evidence of causation or aggravation of a disease or injury by a service connected disease or injury would render meaningless some of the language of 38 C.F.R. § 3.310 that "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected" (emphasis added) because it would do away with the word "proximately."  This is in contradiction to established rules of statutory interpretation.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).

Importantly, under 38 U.S.C.A. § 5107(a) states that "[e]xcept as provided otherwise by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  The Federal Circuit examined the meaning of 38 U.S.C.A. § 5107(a) in light of enactment of the Veterans Claims Assistance Act (VCAA) of 2000.  Skoczen v. Shinseki, 56 F.3d 1319 (Fed. Cir. 2009).  The Federal Circuit explained that VA's duty to assist the claimant in obtaining evidence to support his or her claim, as codified in 38 U.S.C.A. § 5103A, did not mean that if no evidence is produced to support the claim that claim must be granted.  Rather, the Federal Circuit explained as follows:  

Under the general procedures, even as revised by the VCAA, a claimant must submit a plausible claim for benefit.  Once the claimant steps over that rather low hurdle, VA's duty to assist under section 5103A starts.  From this point forward, VA has the obligation to assist the veteran in supporting his claim.  If zero evidence is produced in support of a material issue, that indicates at least two possibilities.  It may be that no evidence exists to support the particular issue, in which case VA can rule against the veteran on that issue.  Alternatively, VA may have failed to satisfy its duty to assist, that failure being the cause of the lack of supporting evidence, in which case the claimant can contend that VA should have used further efforts and this did not comply with its statutory duty to assist.  

The Board finds the above statutory and regulatory provisions and caselaw to lead inexorably to the conclusion that the claim must be denied on the basis that there is no favorable and no unfavorable evidence on the issue of causation.

The Board finds illuminating the reasoning that the Federal Circuit employed in Dulin v. Mansfield, 250 Fed.Appx. 338 (Fed. Cir. 2007).  In that case the Federal Circuit stated as follows:  

We understand Mr. Dulin to be arguing that, when determining whether there is "an approximate balance of positive and negative evidence" under Section 5107(b) the Veterans Court may not consider negative evidence the absence of evidence in favor of the veteran.  In making this argument Mr. Dulin relies upon the dissenting statement in Forshey v. Principi, that "[t]he absence of actual evidence is not substantive 'negative evidence.'" 284 F.3d 1335, 1363 (Fed. Cir. 2002).  Aside from the fact that dissenting opinions are not binding legal authority, the majority en banc in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of the alleged fact.  In short, to the extent the Veterans Court viewed the lack of evidence in Mr. Dulin's favor as a circumstance amounting to negative evidence, it did not err.  

In a related vein, Mr. Dulin argues that a veteran is entitled to disability benefits "in the absence of evidence which negates entitlement to such benefits."  This is simply incorrect.  Under Section 5107(a), a veteran must adequately present and support his claim for government benefits.  If the veteran fails to come forward with evidence in support of his or her claim, the claim fails.  

Finally, Mr. Dulin argues that the Veterans Court and the Board erred in not applying the benefit of the doubt rule.  This point requires little discussion.  Aside from the fact that the argument turns on the application of law to fact, a matter beyond our jurisdiction, it is premised on Mr. Dulin's view of what may constitute negative evidence under Section 5107(b).  As we have explained, that view is incorrect.  

As described, no competent evidence has been present that shows a causal nexus between the Veteran's service connected epididymitis and his development of prostate cancer other than the Veteran's lay medical opinion.  Therefore, the criteria for service connection have simply not been met, and the Veteran's claim is accordingly denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his prostate cancer.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board acknowledges that neither a VA medical examination, nor a VA medical opinion, was obtained in this case to assess whether the Veteran's prostate cancer was caused by his service connected epididymitis.  However, for the following reasons, the Board concludes that the duty to provide such an opinion simply was not triggered.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Court has explained that there is a low threshold of proof to satisfy the third McLendon factor and that there is no requirement that only medical evidence can be used to indicate such an association.  McLendon, 20 Vet. App. at 83 (citing Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (for the duty to provide a medical examination, the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with service)).

Nevertheless, the Federal Circuit has upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

The Board concludes an examination is not needed in this case because the only evidence suggesting that the Veteran's prostate cancer is related to a service connected disability is his own lay statements; and the Veteran is not medically qualified to make such a determination.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no medical evidence suggesting a causal link between the Veteran's epididymitis and his prostate cancer; and while the Veteran has alleged that medical publications describe such a link, he has not actually provided references to any such published study.  Thus, the Board is presented with only non-competent, conclusory, and generalized lay medical opinion which does not require VA to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for prostate cancer, as secondary to the Veteran's service connected epididymitis, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


